Case 8:19-cv-02984-WFJ-JSS Document 13 Filed 06/01/20 Page 1 of 1 PageID 75



                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

JOSEPH MA DEAN,

      Plaintiff,

v.                                                 Case No: 8:19-cv-2984-T-02JSS

ITELAGEN, LLC,

      Defendant.
                                         /
                                       ORDER
      UPON DUE AND CAREFUL CONSIDERATION of the parties’

submissions as required by Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350 (11th Cir. 1982), it is ORDERED AND ADJUDGED that the Joint Motion

for Court Approval of Settlement Agreement and to dismiss the case with

prejudice (Dkt. 12) is granted. The Court specifically approves the Defendant’s

offer of judgment, the parties’ settlement agreement, and the proposed final

judgment attached as exhibits to the motion. The case is dismissed with prejudice.

Upon the Court’s separate entry of final judgment, the Clerk is directed to close

this case.

      DONE and ORDERED in Tampa, Florida on June 1, 2020.


                                          s/William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE
Copies furnished to:
Counsel of Record
